DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A in the reply filed on April 11, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11 – 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2020/0324827) in view of Samyn et al. (US 2020/0070610).
	As for claim 1, Ahn et al. disclose a traction battery pack support system, comprising: a vehicle frame rail (15) of an electrified vehicle; a traction battery pack (60); and at least one fastener (41) that couples the traction battery pack to the vehicle frame rail, said fastener disposed outside an interior of the vehicle frame rail and is at least partially vertically aligned with the vehicle frame rail. Ahn et al. do not disclose a vibration isolator. 
	Samyn et al. disclose a vibration isolator (66), through which a fastener (64) passes in order to couple a traction battery pack (60) to a vehicle frame rail. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener of Ahn et al. to include a vibration isolator, as taught by Samyn et al., in order to reduce noise and vibration and protect the battery pack.
	As for claim 2, Ahn et al. further disclose a bracket (14) secured to the vehicle frame rail; a flange (63) of the traction battery pack, the flange extending laterally outward from the traction battery pack to laterally overlap with the bracket (Fig. 4), wherein the fastener is disposed vertically between a portion of the flange and a portion of the bracket, wherein the at least one fastener connects the flange to the bracket to couple the traction battery pack to the vehicle frame rail. Note that Samyn et al. disclose an isolator coaxial with the fastener. 
As for claim 3, Samyn et al. disclose at least one fastener extends through an aperture in the isolator (Fig. 6).
	As for claim 4, Samyn et al. disclose the isolator compressed vertically between a flange (62) and the bracket (92) when the at least one fastener is connecting the flange to the bracket (paragraph [0056]).
	As for claim 5, Ahn et al. further disclose a threaded fastener that extends through an aperture in the flange and an aperture in the bracket (Fig. 4).
	As for claim 6, Ahn et al. further disclose a portion of the fastener vertically aligned with the vehicle frame rail and the traction battery pack (Fig. 4). Samyn et al. also disclose a portion of the isolator vertically aligned with the vehicle frame rail and the traction battery pack (Fig. 6).
	As for claim 7, Ahn et al. further disclose a flange extending vertically beneath the fastener and the bracket (Fig. 4); Samyn et al. disclose a flange extending vertically beneath the isolator (Fig. 6).

As for claim 8, Ahn et al. further disclose a nut (51) within an interior of the bracket, the at least one fastener is threadably engaged with the nut to couple the traction battery pack to the vehicle frame rail (Fig. 4).
	As for claim 9, Ahn et al. further disclose a fastener disposed laterally between a horizontally facing sidewall of the traction battery pack and the vehicle frame rail (Fig. 4). If the fastener were modified to include the coaxial vibration isolator of Samyn et al., said vibration isolator would inherently be disposed laterally between a horizontally facing sidewall of the traction battery pack and the vehicle frame. 
As for claim 10, Ahn et al. further disclose the bracket welded (18) to an inboard side of the vehicle frame rail, the inboard side facing inward toward a centerline of the electrified vehicle (Fig. 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katy M Ebner/               Primary Examiner, Art Unit 3618